ON APPLICATION FOR REHEARING.
CARVER, J.
Our re-examination of the record in this case has convinced us that while the evidence is not sufficient either as to the fact or the extent or the cause of plaintiff's injury and disability, if any, to warrant judgment in his favor, ygt neither is it sufficient' to show that he did not- receive an injury compensable under the workmen’s compensation law, and therefore that a final judgment rejecting his demand should not have been rendered.
We think the purposes of justice will be subserved by ordering another trial in the District Court.
We think that under subsection 4 of section 18 of the workmen’s compensation act, a part of which- reads as follows:
“The judge shall not be bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure other than is herein provided.”
It will not be necessary to grant a rehearing and hear the case again in this court before making the proper modification but think that -it can be done at once, • It is decreed that the judgment heretofore rendered by this court and that by the District Court be set aside and the case is remanded for a new trial.